Citation Nr: 0947447	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Dependency and Indemnity 
Compensation (DIC), to include under 38 U.S.C.A. §§ 1151, 
1310, or 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1995 to July 1996.  He died on April [redacted], 2004.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Fort 
Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2009, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  
Additional evidence was submitted at the videoconference 
hearing with a waiver of initial Agency of Jurisdiction (AOJ) 
consideration.


FINDINGS OF FACT

1. The Veteran died in April 2004; blunt force trauma due to 
(or as a consequence of) crushing injuries from a farm 
tractor was listed on his death certificate as the immediate 
cause of death.

2. At the time of the Veteran's death, he was service-
connected for a herniated nucleus pulposus in the right L5-S1 
(rated 60 percent), migraine headaches (rated 30 percent), 
incomplete paralysis of the right foot (rated 20 percent), 
tinnitus (rated 10 percent), chondromalacia of the left knee 
(rated 10 percent), right shoulder scar (rated 0 percent), 
and left forearm scar (rated 0 percent); he also had a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective from April 
1, 1999.

3. An unappealed November 2005 rating decision denied service 
connection for the cause of the Veteran's death essentially 
because there was no evidence that his death-causing event 
was incurred in service or related to his service-connected 
disabilities, and also denied entitlement to DIC under 
38 U.S.C.A. § 1318 because the threshold legal criteria for 
such benefits were not met.

4. Evidence received since the November 2005 rating decision 
tends to relate the Veteran's death-causing event to his 
service-connected disabilities, relates to previously 
unestablished elements necessary to substantiate a claim of 
service connection for the cause of the Veteran's death, and 
raises a reasonable probability of substantiating the claim.

5. The evidence of record reasonably establishes that the 
Veteran's death-causing event was causally related to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to DIC may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2. Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.312, 3.318 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any notice defect or duty to assist failure is 
harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

A November 2005 rating decision denied the appellant's claim 
of service connection for the cause of the Veteran's death 
essentially because there was no evidence that his death-
causing event was incurred in service or related to his 
service-connected disabilities; it also denied entitlement to 
DIC under 38 U.S.C.A. § 1318 because the threshold legal 
criteria for such benefits were not met.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173,  179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Evidence of record in November 2005 consisted of the 
Veteran's death certificate showing that he died on April [redacted], 
2004; blunt force trauma due to (or as a consequence of) 
crushing injuries from a farm tractor was listed on his death 
certificate as the immediate cause of death.

* July 2003 to April 2004 VA outpatient treatment records 
showing that, at the time of the Veteran's death, he had 
prescriptions for the following medications: morphine sulfate 
(for pain control), sertraline (for depression), trazodone 
(for sleep), nortriptyline (for insomnia), diazepam (for 
anxiety), and ranitidine (for stomach problems).  Records 
also showed that the Veteran had been under the care of the 
VA clinic in Billings, Montana since September 2002 for his 
service-connected back injury.  In January 2004, the Veteran 
complained that he was having gastrointestinal problems as a 
result of his hydrocodone medication and reported that he was 
doing marginally better with the morphine sulfate.  His 
medications were reviewed and there was no apparent misuse.

* May 2004 reports from the Stillwater County Coroner in 
Columbus, Montana noting that there was no alcohol detected 
in the Veteran's bloodstream at the time of his death.  An 
insufficient amount of sample had been submitted to test for 
drug confirmation results.

* An April 2005 letter from Dr. R.K.K., noting that the 
Veteran was on a number of medications at the time of his 
accidental death, including Morphine Sulfate, Valium, 
Oxycodone, Hydrocodone, Zoloft, Nortriptyline, and Robaxin (a 
muscle relaxant).  Dr. R.K.K. opined, "Due to the types and 
numbers and volume of medication that he was taking it is 
reasonable to state that, as likely as not, these medications 
would interfere with his ability to operate farm machinery 
and also interfere with his judgment."

* An October 2005 VA opinion from J.L., a family nurse 
practitioner, stating that tractor rollovers are the most 
common farm accidents to result in serious injury or death.  
Therefore, in her opinion, "anyone in [the Veteran's] 
situation/rollover would have likely been killed unless 
safety measures were implemented and followed.  The law of 
gravity [without] safety measures is the cause of death, 
there is no causal connection [between] medications 
prescribed for [service connected conditions and Veteran's 
death].

Evidence received since the November 2005 rating decision 
consists of:

* The report of an October 2003 mental status exam from the 
South Central Montana Regional Medical Health Center; it 
shows that the Veteran had "problems" with his remote and 
recent memory, and had "questionable" judgment/ insight.

* A copy of the immunoassay analytical results that were 
performed on the blood sample taken from the Veteran at the 
time of his death.  In an accompanying October 2006 letter, 
the coroner stated, "[T]he presumptive assay for the 
Benzodiazepine class drugs was 'positive' and that there was 
a clear increase in rate (elevation) above the negative cut 
calibrator for the opiate assay."  He also noted that an 
insufficient amount of sample was submitted to aid in the 
identification and/ or confirmation of the presence of 
benzodiazepines and/or opiates.

* A June 2008 VA opinion from L.R.H., a physician's assistant 
who explained that although the toxicology screen performed 
at the time of the Veteran's death revealed the presence of 
benzodiazepine and/or opiates, this was to be expected given 
that he had been prescribed pain and anxiety medications 
since 2002.  She then opined that his "prescribed 
medication[s] would less likely than not have impaired the 
veteran, causing the tractor rollover and his subsequent 
death, as he had been stable on these medications for 2 years 
prior to his accident."

* April 2004 private treatment records from Stillwater 
Community Hospital showing that almost two weeks prior to the 
Veteran's death, he was hospitalized for two days after 
complaining of nausea, vomiting, diarrhea, and severe 
dehydration.  His discharge diagnoses were severe 
dehydration; gastroenteritis; prerenal azotemia secondary to 
the foregoing; transient elevations of calcium, proteins, and 
white blood cells secondary to the foregoing; and chronic 
back pain.  His discharge medications consisted of Levaquin, 
Imodium, and his "usual medicines" (MS Contin, Valium, 
Robaxin, Zoloft, and trazodone).

* An August 2008 addendum letter (to his April 2005 opinion) 
from Dr. R.K.K.  He stated that he reviewed the Veteran's 
voluminous VA treatment records and found that prior to his 
death, he had been prescribed (of the benzodiazepine and 
opiate class of drugs) morphine sulfate, 
acetaminophen/hydrocodone, oxycodone, and diazepam.  He also 
noted that the toxicology report was positive and showed 
elevated levels of benzodiazepine and opiates.  As these 
drugs carry warnings, are to be used with caution when 
operating machinery or driving, and have side effects 
inclusive of drowsiness, respiratory depression, and 
confusion, he opined, "[I]t is at least as likely as not 
that the VA prescribed medications morphine sulfate, 
acetaminophen/hydrocodone, oxycodone, and diazepam impaired 
[the Veteran's] ability to operate the machine properly and 
thus played a causal factor in [his] accident, resulting in 
death."

* September 2002 to April 2004 VA outpatient treatment 
records showing that in October 2002, the Veteran was 
referred for a mental health screen as he complained of 
depression related to his service-connected back 
problems/back pain.  He also complained of chronic fatigue, 
lack of ambition, sleeplessness, and indicated that he was 
suffering from anxiety attacks.

* Social Security Administration (SSA) records showing that 
in January 2005, the Veteran was determined to have been 
disabled since September 2002 as a result of his discogenic 
and degenerative disorders of the back.

* A December 2008 VA opinion from Dr. R.F.M., chief of 
psychiatry, who reviewed the Veteran's voluminous records and 
determined that, at the time of his death, it was possible 
that he had been on the following medications: morphine 
sulfate, hydrocodone/acetaminophen, oxycodone, diazepam, 
sertraline, trazodone, and nortriptyline.  The Veteran's 
toxicology screen was positive for benzodiazepines and 
negative for cocaine, opiates, or AC-L.  The examiner 
explained that these results suggested that the Veteran was 
"taking his prescribed sedative hypnotic at a level to 
trigger a positive result" and that the "amount of opioids 
was not at a sufficient level to trigger a positive results 
[sic] for opioids"; therefore, this did not substantiate or 
refute the status of his use of pain medications.  The 
examiner then opined that while the Veteran suffered with 
depression, there was no evidence to suggest that he intended 
to harm himself by engaging in an activity with inherent 
risks (operating heavy machinery, such as a tractor) nor was 
there evidence to suggest that the Veteran was under the 
influence of alcohol or prone to overusing his medications.  
VA treatment records from a few weeks prior to his death also 
did not suggest that he was under the influence, demonstrated 
poor judgment, or had any problems tolerating his medication.  
Such records were also silent for concerns of any drug 
interactions between his psychotropic and chronic pain 
medications.  Therefore, it was her opinion that "it [was] 
as likely as not that the VA-prescribed medications, morphine 
sulfate, diazepam, and/or sertraline and/or trazodone that 
[sic] would have played a causal factor in [the Veteran's] 
accident resulting in death."

* A March 2009 VA opinion from J.L., a family nurse 
practitioner, who stated that the positive findings for 
benzodiazepines in the Veteran's toxicology report did not 
necessarily indicate that they were from a VA-prescribed 
medicine.  She pointed out that the lab sample submitted was 
limited, and thus the forensic lab was not able to 
differentiate or confirm the type(s) of benzodiazepine in the 
sample.  She also stated that there was no evidence in the 
record of carelessness, negligence, lack of proper skill or 
similar instance of fault on the part of VA nor was there any 
evidence of an event that was not reasonably foreseeable with 
respect to the manner in which VA prescribed and managed the 
Veteran's medications.  J.L. then opined:

[O]perating a tractor on uneven terraine [sic] 
would be clearly counterindicated for anyone who 
had chronic low back pain as severe as the veteran 
reported on numerous [occasions].  Precautions when 
using diazepam stated in the medication warning 
profile advises the person taking diazepam that 
they should exercise extreme caution when driving 
or operating the machinery . . . .

. . . This veteran was taking benzodiazepines and 
warned to use extreme caution when driving or 
operate [sic] machinery however chose to ignore the 
warnings provided and undertook this dangerous 
activity.

This accident, like all accidents is an unfortunate 
event events [sic], however anyone in this 
situation/rollover would have likely been killed 
unless safety measures were implemented and 
followed.  The veteran had additional risk factors 
as he was apparently taking Benzodiazepines which 
are a sedative-hypnotic agents.  He was also 
[diagnosed with] Chiari I malformation in [1999], 
which affects the cerebellum and the cerebellum 
controls balance.

* Police reports showing that on April [redacted], 2004, emergency 
services were called when the appellant found the Veteran 
lying under a tractor.  As the Veteran was pronounced dead on 
scene, the police department was called.

* A July 2009 VA opinion from Dr. R.F.M., chief of 
psychiatry, who reviewed her earlier December 2008 opinion, 
re-reviewed the record, and provided the following findings: 
a) The Veteran's service-connected medical problems 
(particularly his chronic back pain) "definitely did 
contribute and as well worsen" his depression and anxiety; 
b) VA-prescribed psychotropic medications were not a causal 
factor in the Veteran's fatal tractor accident; c) There was 
no evidence in the record that the Veteran ever complained of 
sedation following his use of sedative hypnotics and/or of 
not tolerating his medications well; and d) There was no 
evidence in the record to suggest that the Veteran's 
psychotropic medications were prescribed in a careless, 
negligent, and/or inappropriate manner.  Based on the 
foregoing, it was her opinion that "the VA-prescribed 
medications, diazepam, sertraline, and/or trazadone did not 
play a causal factor in the Veteran's accident resulting in 
death."

* A July 2009 administrative decision that the Veteran's 
death-causing motor vehicle (tractor) accident was considered 
to be due to his own willful misconduct.

* A September 2009 letter from L.A., family nurse 
practitioner, who opined that, "Given the extent of back and 
leg problems that [the Veteran] had, coupled with the effects 
of the [medication he was prescribed for his service-
connected disabilities], it is not unreasonable to say that 
it is at least as likely as not that they impaired [his] 
judgment and ability to react in a manner that may have saved 
his life."

* A September 2009 letter from M.K., a registered nurse, who 
opined that, "With the many years of documentation on his 
physical condition and the types and amounts of [the 
prescriptions he was prescribed for his service-connected 
disabilities] it is within reason to say that it is at least 
as likely as not that they may have interfered with his 
ability to operate a tractor and judgment."

* The appellant's September 2009 videoconference testimony in 
which she stated that prior to the Veteran's death, the 
medications he was taking for his service-connected back 
disability affected his mental capacity such that it caused 
him to be confused and walk around in a "fog."  She also 
noted that after the Veteran was started on morphine as well 
as hydrocodone and doxycodone on an alternating basis, she 
started doing all the driving, as the Veteran had wrecked one 
of their cars; therefore, she doubted he knew what he was 
doing when he decided to operate the tractor, as it had 
already been decided that he would not.  It was her 
contention that the medications that the Veteran had been 
prescribed for his service-connected disabilities affected 
his judgment and ability to operate equipment properly.  They 
also prevented him from thinking clearly enough to understand 
that he was putting himself in danger, and was not 
intentionally trying to do anything that would constitute 
willful misconduct.

Reopening of the Claim

The Board finds that the evidence received since the November 
2005 unappealed rating decision is new and material because 
it was not before agency decision-makers at that time, and 
directly addresses the unestablished fact necessary to 
substantiate the claim.  Specifically, the claim remained 
denied in November 2005 based essentially on findings that 
the Veteran's death-causing event, a tractor rollover, was 
not incurred in service or related to his service-connected 
disabilities.  An October 2006 toxicology report shows that, 
on the day of the Veteran's death, his blood sample was 
positive for benzodiazepam class drugs and also showed a 
clear increase in rate above the negative cut calibrator for 
opiates.  The appellant also submitted medical opinions from 
private healthcare providers to the effect that the Veteran's 
medications contributed to his death-causing event.  When 
taken at face value, as is required when determining solely 
whether to reopen a previously denied claim, the additional 
evidence received is competent evidence that relates to the 
matter of a nexus between the Veteran's cause of his death 
and his service-connected disabilities, and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the additional evidence received is new and material and is 
sufficient to reopen the claim of service connection for the 
Veteran's death.  

De Novo Review - Service connection for the cause of the 
Veteran's death

At issue is whether the medications that the Veteran was 
taking for his service-connected disabilities played a causal 
role in his death-causing tractor rollover by clouding his 
judgment and/or his ability to operate the machinery 
correctly.  Toxicology reports show that, at the time of the 
Veteran's death, he had benzodiazepine and opiate class drugs 
in his system.  Although the coroner was unable to determine 
with specificity as to which drugs were in his system, VA 
treatment records document that he had been prescribed the 
following benzodiazepine class drugs and opiates: morphine 
sulfate (for pain), acetaminophen/hydrocodone (for pain 
control), oxycodone (for pain control), and diazepam (for 
anxiety).  The pain medications were prescribed for his 
service-connected back disability and, although he was not 
service-connected for anxiety, the evidence of record 
reasonably establishes that the Veteran suffered from 
depression and anxiety as a result of his service-connected 
back disability.  See July 2009 VA opinion; October 2002 VA 
mental health screen.  Consequently, service connection for 
anxiety is warranted as secondary to the Veteran's service-
connected back disability (see 38 C.F.R. § 3.310(a)), and his 
anxiety medication may be included for consideration as to 
whether such medication contributed to his death.  

The record includes both medical evidence that tends to 
support the appellant's claim of service connection for cause 
of the Veteran's death and medical evidence that is against 
her claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence against the appellant's claim includes the 
October 2005, June 2008, March 2009, and July 2009 VA 
opinions, as well as the July 2009 administrative decision 
finding that the Veteran's death-causing accident was the 
result of his own willful misconduct.  [Notably, the July 
2009 administrative decision was based on the aforementioned 
VA opinions.]  The October 2005 VA opinion provider failed to 
explain the rationale for her opinion that the Veteran's 
medications were not causally related to his death-causing 
accident, and the March 2009 VA opinion, in finding that the 
Veteran had been warned against undertaking dangerous 
activities while taking benzodiazepines, did not consider 
whether such drugs may have also impaired his judgment.  The 
June 2008 VA opinion noted that the Veteran had been stable 
on his medications for 2 years prior to his death and the 
July 2009 VA opinion noted that there was no evidence in the 
record that the Veteran had ever complained of sedative 
effects from medications; however, in September 2009 
videoconference testimony, the appellant testified that the 
Veteran was often left confused and walked around in a fog as 
a result of his prescription medications.  The Board finds no 
reason to question the sworn testimony.

The evidence that tends to support the appellant's claim are 
the treatment records showing that the Veteran had memory 
problems and questionable judgment, the April 2005 and August 
2008 opinions from Dr. R.K.K., the December 2008 VA opinion, 
and the September 2009 opinions from L.A. and M.K.  Dr. 
R.K.K., L.A., and M.K. reviewed the medications that the 
Veteran had been prescribed and found that their side effects 
(drowsiness, respiratory depression, and confusion) at least 
as likely as not impaired his judgment and/or his ability to 
operate properly heavy machinery, such as a tractor.  The 
December 2008 VA opinion also noted that there was no 
indication in the record that the Veteran was misusing his 
medication and/or had exhibited any tendencies towards self-
harm.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the private opinions and the 
December 2008 VA opinion as they explained the rationale and 
gave proper consideration as to whether medications 
prescribed for the Veteran's service-connected disabilities 
may have affected his judgment and/or his ability to operate 
heavy machinery.  These opinions also support the appellant's 
September 2009 videoconference testimony that the Veteran's 
medications had left him confused and in a fog, such that his 
judgment was impaired.  In particular, the appellant noted 
that it was unlikely the Veteran knew what he was doing when 
he decided to operate the tractor, as they had determined 
previously that he would operate any vehicles due to his 
prescription medications.  The appellant is competent to 
testify regarding facts or circumstances that can be observed 
and described by a layperson.  38 C.F.R. § 3.159(a)(2); see 
Layno v. Brown, 6 Vet. App. 465, 471 (1994) (finding that 
"competent testimony is . . . limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge").

Resolving any remaining reasonable doubt in the appellant's 
favor, the Board concludes that service connection for the 
cause of the Veteran's death is warranted.
[Inasmuch as this decision grants service connection for the 
cause of the Veteran's death under 38 U.S.C.A. § 1310, the 
appellant's claims of entitlement to DIC under the provisions 
of 38 U.S.C.A. §§ 1151 and 1318 are moot, and do not require 
further discussion; there would be no benefits flowing from a 
grant under § 1151 or § 1318 that do not drive from the 
instant awards under 38 U.S.C.A. § 1310.]


ORDER

New and material evidence has been received, and the claim of 
entitlement to DIC, is reopened.

Service connection for the cause of the Veteran's death is 
granted on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


